445 F.2d 1401
Reverend Gene BRIDGES et al., Appellants,v.Admiral D.C. DAVIS et al., Appellees.
No. 25317.
United States Court of Appeals, Ninth Circuit.
Aug. 27, 1971.

1
On Petition for Rehearing and Suggestion for Rehearing In Banc


2
Relying for the most part upon Kiiskila v. Nichols, 433 F.2d 745 (7th Cir. 1970), appellants suggest that we rehear the case in banc.  Kiiskila is manifestly distinguishable.  There, for example, the court recognized that off the base conduct could be considered in determining the validity of an exclusion order.  P. 751.  There, the court emphasized the fact that appellant was on the base as a civilian employee.  Here, appellants had no such status.  There, the conduct did not involve 'proscribed on-the-base activity'.  P. 751.  Here, some of appellants' activities were directly in violation of on-the-base directives.  There, the activity involved a peaceful and legitimate attempt to express views critical of the Vietnam War and the Government.  Here, appellants were active participants in organizing a sanctuary which resulted in at least twenty-five members of the Armed Forces going AWOL.


3
The petition for rehearing is denied and the suggestion for a rehearing in banc is rejected.


4
The above order was circulated to each member of the court.  No member requested an in banc hearing within the time required by General Order 15.


5
Judge KOELSCH joins in the result, not in the substance of the order.